Citation Nr: 0701585	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  06-14 344	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1974 rating decision which reduced the disability 
rating in effect for service-connected psychoneurosis, mixed 
type, from 30 percent to 10 percent effective from April 1, 
1974.

2.  Entitlement to an effective date prior to September 5, 
2002, for the award of service connection for prostate 
cancer.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2003 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2006, the veteran notified 
the RO that he moved and his claims files were thereafter 
transferred to the RO in San Diego, California.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  There was a tenable basis in the record for the January 
1974 rating decision to reduce the evaluation assigned for 
psychoneurosis, mixed type, from 30 percent to 10 percent, 
effective April 1, 1974.

2.  The veteran's original claim for service connection for 
prostate cancer was received more than one year after his 
separation from active duty and no earlier than September 5, 
2002.




CONCLUSIONS OF LAW

1.  The January 1974 RO rating decision which reduced the 
evaluation assigned for psychoneurosis, mixed type, from 30 
percent to 10 percent, effective April 1, 1974, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2006).

2.  The criteria for an effective date prior to September 5, 
2002, for service connection for prostate cancer have not 
been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The CUE Claim

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  There are, however, some claims to which the 
VCAA does not apply, one of which is a claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Therefore, further discussion of the VCAA is not 
warranted.

The Claim

The veteran alleges CUE with regard to the January 1974 
rating decision which reduced his disability rating for his 
psychiatric disorder from 30 percent to 10 percent.  
Specifically, the veteran contended that the RO should not 
have changed his diagnosis from schizophrenia to 
psychoneurosis if it had properly applied the medical 
evidence found in the VA examinations and 38 C.F.R. § 4.125.  
He noted that seven of the eight examinations found in the 
record at that time concluded that his diagnosis was 
schizophrenia and only one evaluation, based on a 30 to 45 
minute subjective interview, concluded that his diagnosis was 
psychoneurosis.  The veteran also argued that the RO did not 
consider 38 C.F.R. § 4.2 and 38 C.F.R. § 4.126(a) in light of 
his difficulty finding a job at that time, as reflected in 
the evidence of record.  He quoted his statement on one of 
the past examinations as, "Everybody says that I am a nice 
guy, but when it comes to giving me a job they don't seem to 
have anything for me," and noted that at the time he had a 
dead-end job as a car salesman for one month.  He further 
argued that his psychiatric examinations showed that he met 
the criteria for a 30 percent rating under the schedule for 
rating mental disorders because he had depressed mood, 
anxiety, panic attacks, pounding heart, rapid breathing, 
sweating, and feelings of shakiness and jitteriness, he felt 
unhappy and dissatisfied, and had chronic depression and 
anxiety.  Lastly, he asserted that the RO did not address the 
applicable criteria for reducing disability ratings and cited 
three cases in which the United States Court of Appeals for 
Veterans Claims (Court) found that rating reductions were 
determined to be CUE when the VA failed to follow regulations 
in their reduction of disability ratings.  See Olson v. 
Brown, 5 Vet. App. 430 (1993); Termus v. Brown, 6 Vet. App. 
370 (1994); and Sorakubo v. Principi, 16 Vet. App. 120 
(2002).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "' [C]lear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error.""  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has set forth a three-pronged test for determining 
when there was CUE present in a prior decision: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14; Also see Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).

Initially, the Board notes that a January 1974 rating 
decision that decreased the evaluation assigned for 
psychoneurosis, mixed type, from 30 percent to 10 percent, 
effective April 1, 1974.  On January 23, 1974, notice of this 
decision was mailed to the veteran's last address of record 
as listed in the October 1973 VA Form 21-2507a, Request for 
Physical Examination.  No appeal was forthcoming.  Therefore, 
that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Accordingly, that decision may only be set aside 
based on a finding of CUE.

In this regard, the Board notes that the provisions of 
38 C.F.R. § 3.105(e) (1973) allow for the reduction in 
evaluation of a service-connected disability when considered 
warranted by the evidence, but only after following certain 
procedural guidelines.  See also 38 C.F.R. § 4.1 (1973) (a 
disability may require re-ratings over time in accordance 
with changes in law, medical knowledge, and the veteran's 
condition).  Specifically, 38 C.F.R. § 3.105(e) provided that 
where the reduction in an evaluation is warranted that 

. . . rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his last 
address of record of the action taken and 
furnished detailed reasons therefore, and 
will be given 60 days for the 
presentation of additional evidence.

As stated above, the RO mailed the veteran a copy of the 
January 1974 rating decision to his last address of record on 
January 23, 1974.  The January 2004 rating decision furnished 
detailed reasons for the rating reduction, provided 
constructive notice that the veteran had 60 days for the 
presentation of additional evidence, and made the reduction 
effective after the last day of the month in which a 60-day 
period from the date of notice to the payee expired.  
Consequently, the RO did not violate any of the procedures 
required under § 3.105--the veteran was notified of his 
rights, given time to respond, and the reduction was made 
effective no sooner than permitted.  38 C.F.R. § 3.105(e).  
It should also be pointed out that the reduction, taken 
within less than five years from the award of the 30 percent 
rating which had been in effect since April 1973, is not 
governed by the provisions of 38 C.F.R. § 3.344(c) (1973) 
regarding stabilization of ratings.  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  

In the January 1974 rating decision, the RO noted that the 
last examination one year prior showed schizophrenia to be in 
remission with no evidence of mental disturbances.  The RO 
further noted that the current examination showed the veteran 
currently was working as a car salesman, attended law school, 
and was engaged to be married and that the examiner concluded 
that the veteran now had a neurosis with anxiety and 
depression in an obsessive-compulsive type person.  The RO 
considered that the veteran's main complaints were simple 
depression and anxiety, that he was well-oriented in that he 
knew where he wanted to go and was going to law school, and 
that his memory was good, speech was clear, and associates 
were appropriate.  The RO also noted that there was no 
evidence of thought abnormalities, distortion, or psychosis 
and that the veteran was found to be of good judgment and 
seemed to have an over-developed sense of responsibility.  
The RO thus determined that the current evidence supported 
prior findings of non-existence of psychosis and that the 
veteran's mental condition now was manifested only by some 
depression and anxiety, warranting a decreased evaluation 
from 30 percent to 10 percent, effective April 1, 1974.

As to the veteran arguments that the most recent examination 
reflected more difficulty in finding employment than 
considered by the RO and that VA should not have changed his 
diagnosis to psychoneurosis, the Board notes that the RO 
specifically stated in the January 1974 rating decision that 
it was reducing the veteran's disability rating based on the 
November 1973 examination which showed that his diagnosis had 
changed from schizophrenia to psychoneurosis and that he was 
employed, in law school, and engaged.  Moreover, the November 
1973 VA examination report does, in fact, include the above 
diagnoses and opinions.

Therefore, the veteran's argument essentially amounts to 
assertions that the RO did not adequately weigh the evidence 
of record, rather than any assertion about whether the facts 
were correct.  The Court specifically has held that a 
disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

Similarly, while the veteran argues that the statutory or 
regulatory provisions in existence at the time were 
incorrectly applied, this claim is not supported by the 
record.  Specifically, a review of the record on appeal shows 
that the veteran's psychiatric disability was rated as 10 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9406 (other psychoneurotic reaction) (1973).  

Under Diagnostic Code 9406, the veteran was entitled to a 10 
percent rating for less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  
38 C.F.R. § 4.132.  A 30 percent rating was warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  Id. 

Tellingly, in the January 1974 rating decision the RO 
concluded that the veteran's psychiatric disorder was best 
diagnosed as a psychoneurosis based on the November 1973 VA 
examiner's opinion.  The RO also concluded that, based on the 
results from the November 1973 VA examination, that the 
veteran's level of impairment was more closely associated 
with a 10 percent rating based on his employment, attendance 
at law school, and engagement to be married.  The RO used the 
applicable diagnostic code for addressing psychoneurosis and 
correctly noted the relevant criteria for assigning a 10 
percent rating.  The RO also correctly determined that 
Diagnostic Code 9204, addressing schizophrenia, no longer 
applied after the change of the veteran's psychiatric 
diagnosis.  

Therefore, the veteran arguments once again amount to 
assertions that the RO did not adequately weigh the evidence 
of record and such a claim may not be CUE.  See Luallen, 
supra.

Lastly, the veteran argued that the RO did not correctly 
address 38 C.F.R. §§ 4.2, 4.125, 4.126a in light of his 
difficulty finding a job at that time.

In this regard, 38 C.F.R. § 4.125 (1973) stated that the 
field of mental disorders represents the greatest possible 
variety of etiology, chronicity, and disabling effects, and 
requires differential consideration in these respects.  This 
section goes on to note the importance of using the 
Diagnostic and Statistical Manual of Mental Disorders, 1952 
Edition, American Psychiatric Association, in complying with 
fundamental requirements for rating psychiatric conditions.  

As to 38 C.F.R. § 4.128 (1973) (know found at 38 C.F.R. 
§ 4.126(a) (2006)), it mandated that rating boards 
encountering a change of diagnosis will exercise caution in 
the determination as to whether a change in diagnosis 
represents no more than a progression of an earlier 
diagnosis, an error in a prior diagnosis, or possibly a 
disease entity independent of the service-connected 
psychiatric disorder.  

And, as to 38 C.F.R. § 4.2 (1973), it stated that it is the 
responsibility of the rating specialist to interpret the 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture, so that the current rating may accurately reflect 
the elements of permanent and temporary disability present.  
Each disability must be viewed from the point of view of the 
veteran working, or seeking work.  If a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail for purposes of 
evaluations, it is incumbent upon the rating board to return 
the report as inadequate.  Id. 

Upon review of the record, there is no indication that the RO 
incorrectly applied any of these regulations.  The RO 
provided reasons for why, based in the November 1973 VA 
examiner report, it was re-characterizing the veteran's 
disability as psychoneurosis versus schizophrenia and 
discussed how his psychiatric disability affected his work.  
The examination report noted the veteran's reports of 
difficulty in obtaining employment, but also noted that he 
was employed for one month as a car salesman and was in law 
school.  To the extent the veteran disagrees with the RO's 
outcome in applying these regulations, as discussed, a mere 
difference of opinion in the outcome of the adjudication does 
not provide the adequate basis for asserting CUE.  See 
Luallen, 8 Vet. App. at 96.  

Even though, as cited by the veteran, the Court previously 
has found that rating reductions were determined to be CUE 
when the VA failed to follow regulations in their reduction 
of disability ratings, for the reasons previously mentioned, 
CUE does not apply in this case.

In sum, the RO's January 1974 rating decision neither ignored 
the law or facts and the RO committed no undebatable error 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the January 1974 rating 
decision which reduced the disability rating in effect for 
psychoneurosis, mixed type, from 30 percent to 10 percent, 
effective April 1, 1974, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine; 
however, as the evidence is not equally-balanced, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

The Earlier Effective Date Claim

The VCAA

As to the earlier effective date claim, the Board finds that 
VA has satisfied its duties to the veteran under the VCAA.  A 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This latter "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for an earlier effective date 
for prostate cancer, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed the government's duties to assist him.  In an April 
2003 letter prior to the appealed from rating decision and a 
subsequent October 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was, in substance, informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letters also 
advised the veteran to let VA know of any information or 
evidence in his possession which would aid in the 
substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In Pelegrini II, the Court held, in part, that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to fully provide the veteran with the needed 
information prior to the September 2003 rating decision, 
since the appealed from rating decision the content of the 
notice provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

In summary, VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the Board 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran has not identified any records that show he filed an 
earlier effective date for prostate cancer that were not 
obtained by the RO.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal for an 
earlier effective date at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Claim

It is argued that the veteran is entitled to an earlier 
effective date for service connection for prostate cancer 
dating back to January 5, 2002, because this is the date that 
the medical evidence found in the claims files first showed 
that he had the cancer.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran separated from military service in 
August 1971.  His original claim for disabilities caused by 
his exposure to Agent Orange was received by the RO on 
February 18, 2003.  That letter made no reference to prostate 
cancer.  Thereafter, on April 22, 2003, the RO received a 
letter in which the veteran made a specific claim of 
entitlement to service connection for prostate cancer due to 
exposure to Agent Orange.  He was awarded service connection 
in a September 2003 rating decision effective from 
September 5, 2002.  

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to the date that the medical evidence found in the claims 
files first showed that he had prostate cancer (i.e., 
January 5, 2002), a review of the record fails to show any 
communication from the veteran between the time of his August 
1971 separation from military service and April 22, 2003, 
indicating an intent or desire to file a claim of entitlement 
to service connection for prostate cancer.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefits to . . . be 
paid under the laws administered by the Secretary.") 
(emphasis added).  Therefore, since his service connection 
claim was received more than one year after his separation 
from military service, the effective date of the award may be 
no earlier then the date of receipt of claim.  While the 
claim was received on April 22, 2003, thus suggesting that a 
date later than September 5, 2002, should have been the 
assigned effective date, there certainly is no evidence that 
would support an award of service connection effective prior 
to September 5, 2002.  Hence, the claim is denied.

In reaching this decision the Board acknowledges that the 
appellant was seen at VA on earlier occasions for problems 
that would eventually be diagnosed as prostate cancer.  There 
is no evidence, however, that the veteran was claiming 
entitlement to service connected compensation for prostate 
cancer at those times.  Hence, the treatment records cannot 
serve as an informal claim for service connection.


ORDER

The claim of CUE in the January 1974 rating decision is 
denied.

An effective date prior to September 5, 2002, for a grant of 
entitlement to service connection for prostate cancer, is 
denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


